Citation Nr: 1107460	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-38 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for disc disease of the 
cervical spine.

2.	Entitlement to service connection for prostate cancer due to 
herbicide exposure.

3.	Entitlement to an increased rating in excess of 40 percent for 
lumbar pain, degenerative and bulk disc disease impingement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which 
denied service connection for prostate cancer, disc disease of 
the cervical spine, and an increased rating for lumbar pain, 
degenerative and bulk disc disease impingement, currently rated 
as 40 percent disabling.  The Veteran disagreed, and these 
matters are properly before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in 
January 2010.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

REMAND

With regard to the claim for service connection for disc disease 
of the cervical spine, the Board notes that after the January 
2010 RO rating decision, which denied service connection for disc 
disease of the cervical spine, the Veteran submitted a VA form 9 
in February 2010 and a statement in May 2010 both expressing 
disagreement with the denial of service connection for the 
cervical spine disorder.  Because the Veteran had not yet 
submitted a notice of disagreement, the Board construes the 
February 2010 and May 2010 statements as a Notice of 
Disagreement.  However, after the Veteran submitted the Notice of 
Disagreement, the RO did not provide the Veteran with a Statement 
of the Case.  Therefore, the issue of service connection for disc 
disease of the cervical spine is remanded so that the RO can 
issue the Veteran a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

With regard to the claim for service connection for prostate 
cancer due to herbicide exposure, the Veteran contends that he 
served aboard the USS Midway, which was assigned duties off the 
coast of Vietnam.  In statements dated in April 2009, the Veteran 
wrote that his duty was the salvage and recovery of crashed 
aircraft and their crews, which required him to fly into Da Nang.  
He stated that he flew into North and South Vietnam to recover 
bodies and parts and stayed in camp for days at a time before 
flying back to the USS Midway.  Thus, he asserts he was often on 
the ground in Vietnam for short periods of time, although his 
official records show that he was assigned to an aircraft carrier 
off the coast. 

A review of the record shows that a request was made to verify 
the Veteran's service in Vietnam.  A response was received 
indicating the inability to determine whether or not the Veteran 
served in the Republic of Vietnam.  The record shows that the 
Veteran served aboard the USS Midway, which was in the official 
waters of the Republic of Vietnam.  However there was no 
conclusive proof of in-country service.  In February 2010, the 
Veteran submitted an article describing his and a fellow crew 
member's heroic actions during a flight deck fire.  The article 
states that in August 1972, the Veteran rescued a down pilot in 
North Vietnam and then returned to the USS Midway two days later.  
The Board finds that the claim for service connection for 
prostate cancer due to herbicide exposure must be remanded to 
obtain the Veteran's personnel records to determine if the 
Veteran has in-country service in Vietnam.

Finally, with regard to an increased rating in excess of 40 
percent for lumbar pain, degenerative and bulk disc disease 
impingement, the Veteran contends that his lumbar back condition 
should be rated in excess of 40 percent.  The Board notes that 
the Veteran was afforded a VA spine examination in September 
2008.  The Veteran asserts that the VA examinations are generally 
conducted in the morning when he is better able to move instead 
of later in the day when his mobility drastically decreases.  The 
record also shows that the Veteran had back surgery in January 
2009.  He complains that despite having surgery on his back in 
January 2009, nothing has been corrected and that he will likely 
be scheduled for another back operation.  He contends that he is 
unable to do 90 percent of the things he used to do.  Because the 
current severity of the Veteran's service-connected back 
disability is unclear, the Board finds that a new VA examination 
is necessary in order to fully and fairly evaluate his claim for 
an increased rating.  As such, the claim is remanded for a VA 
examination.  See 38 C.F.R. § 3.159(2010).

The Board also notes that in January 2010, the Veteran testified 
that he receives permanent disability benefits from the Social 
Security Administration for his lower back.  However, the 
underlying SSA records that formed the basis of that decision are 
not associated with the claims file.  Although any SSA decision 
would not be controlling, it is potentially pertinent to the 
Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide reasons 
or bases regarding such determination).

At the hearing, the Veteran indicated that he was receiving 
private treatment for his back and that, due to financial 
concerns, was considering seeking treatment at the VA for his 
back.  The most recent VA treatment records dated in March 2009 
and the most recent private treatment records are dated in 
January 2009.  The RO should attempt to obtain any current 
treatment record and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.	Contact the appropriate agency to obtain 
the Veteran's service personnel records in 
order to verify whether the Veteran had 
in-country service in Vietnam.  All 
attempts to obtain these records should be 
documented.  If the records are missing or 
are otherwise unavailable, this fact 
should also be documented.

2.	By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
treatment records that are not yet on 
file, to include VA treatment records 
dated from March 2009 to the present and 
private treatment records dating from 
January 2009 to the present.

3.	Contact SSA and secure complete copies of 
any disability determination it has made 
concerning the Veteran's low back 
disability and copies of the medical 
records that served as the basis for any 
such decision.  These records should be 
associated with the claims file.  

4.	Then, schedule the Veteran for the 
appropriate VA examination regarding the 
service-connected low back disability.  
The claims folder must be made available 
to the examiner.  The examiner is 
requested to determine the current nature 
and severity of the Veteran's low back 
disability.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  Range of 
motion testing of the lumbar spine must be 
performed.  The examiner should indicate 
whether there is any ankylosis of the 
lumbar spine and, if so, whether it is 
favorable or unfavorable.  All symptoms 
should be described in detail; the 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service- connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the Veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, or 
incoordination.

The examiner is also asked to comment on 
whether the Veteran has incapacitating 
episodes of intervertebral disc syndrome 
of the lumbar spine, that is, whether the 
condition requires bed rest prescribed by 
a physician and treatment by a physician, 
and, if so, the duration and frequency of 
the incapacitating episodes.  The examiner 
is also asked to describe any neurological 
deficits attributable to the low back 
disability.  A complete rationale must be 
provided for each opinion expressed.  If 
the examiner is unable to provide an 
opinion, he/she should specifically state 
with a detailed rationale why an opinion 
cannot be expressed.

5.	Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to service connection 
for disc disease of the cervical spine, so 
that the Veteran may have the opportunity 
to complete an appeal on this issue (if he 
so desires) by filing a timely substantive 
appeal.

6.	Then review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


